DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 11/3/2021.
Claims 21-39 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint et al. (US 2016/0218875) in view of Broch et al. (US 2016/0044511).
Re Claims 21 and 36: Le Saint et al. teaches method for secure credential provisioning, which includes means of receiving, by a provisioning server computer, a provisioning request message (¶ 92+; 115-119+); receiving, by the provisioning server computer, an authorization code {herein the authorization message may include an authorization code}, the authorization code 402 (¶ 73+); validating {herein validation server}, by the provisioning server computer, the authorization code; and responsive to validating the authorization code, provisioning, by the provisioning server computer, access data to the mobile device (¶ 92-93+, 158+).
Le Saint et al. fails to specifically teach that the device code is derived from a device identifier that specifically identifies the mobile device.
Broch et al. teaches device identification in service authorization, wherein the device code {herein a token 112 which includes a device identifier associated uniquely with the mobile device 104, a bundle identifier associated uniquely with the instance of mobile app 102 installed on mobile device 104} is derived from a device identifier that specifically identifies the mobile device (¶ 17-29+).
In view of Broch et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Le Saint et al. that the device code is derived from a device identifier that specifically identifies the mobile device so as to render the device code/token more difficult to duplicate and/or falsify and thereby optimize the authenticity of the device code for an conducted transactions via the mobile device.
Re Claim 22: Le Saint et al. as modified by Broch et al. teaches a method, wherein the provisioning request message {herein the user device can send a provisioning request message including the one-time user public key to a provisioning server computer} is received from the mobile device (¶ 6-15+, 59+).
Re Claim 23: Le Saint et al. as modified by Broch et al. teaches a method, wherein the provisioning request message is received from the mobile device via an intermediate server computer (¶ 119+, 183+).  

Re Claim 25: Le Saint et al. as modified by Broch et al. teaches a method, wherein the provisioning request message comprises an account identifier (¶ 6+, 59+).  
Re Claims 26 and 37: Le Saint et al. as modified by Broch et al. teaches a method, wherein the authorization code is derived from the device code and the access credential (¶ 117-119+, 170+).  
Re Claim 27: Le Saint et al. as modified by Broch et al. teaches a method, wherein the mobile device is a smartphone (¶ 65+, 76+).  
Re Claim 28: Le Saint et al. as modified by Broch et al. teaches a method, further comprising: transmitting, by a communication device to an authorization computer, the device code; and receiving, by the communication device, the authorization code (¶ 73+, 204+).  
Re Claim 29: Le Saint et al. as modified by Broch et al. teaches a method, wherein the communication device is a laptop computer, and the mobile device is a mobile phone (¶ 65+, 76+).  
Re Claim 30: Le Saint et al. as modified by Broch et al. teaches a method, wherein the authorization code is generated by an authorization computer using a cryptographic key that is shared with the provisioning server computer (¶ 49+, 80+).  
Re Claim 32: Le Saint et al. as modified by Broch et al. teaches a method, wherein the provisioning request message is a token request message (¶ 92-99, 157-158+).  
Re Claim 33: Le Saint et al. as modified by Broch et al. teaches a method, wherein the access data comprises a token (¶ 48-53+).  

Re Claims 35 and 39: Le Saint et al. as modified by Broch et al. teaches a method, further comprising: determining, by the provisioning server computer, a risk associated with provisioning the access data to the mobile device (¶ 58-72+, 105-110+, 104-141+).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Saint et al. (US 2016/0218875) in view of Broch et al. (US 2016/0044511) as applied to claim 21 above, and further in view of Kausik et al. (US 6,263,446).
The teachings of Le Saint et al. have been discussed above.
Le Saint et al. fails to specifically teach that the authorization code is formed from the device code, the access credential, a shared secret, and a salt.
Kausik et al. teaches method and apparatus for secure distribution of authentication credential to roaming users, wherein the authorization code is formed from the device code, the access credential, a shared secret, and a salt (col.4, lines 65-67; col.5, lines 1+).
In view of Kausik et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Le Saint et al. that the authorization code is formed from the device code, the access credential, a shared secret, and a salt so as to protect the authentication code and prevent some form duplicate results when data is encrypted two times, sequentially, with the same key.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hauck et al. (US 2009/0300758) teaches provisioning secret in an unsecured environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887